78 So.3d 13 (2011)
James Lee NAILS, Appellant,
v.
The State of FLORIDA, Appellee.
No. 3D11-975.
District Court of Appeal of Florida, Third District.
October 19, 2011.
James Lee Nails, in proper person.
*14 Pamela Jo Bondi, Attorney General, for appellee.
Before WELLS, C.J., and SUAREZ and FERNANDEZ, JJ.
SUAREZ, J.
We affirm the trial court's dismissal of James Lee Nails' petition for habeas corpus without prejudice, as that court has no jurisdiction to consider a judgment and sentence that was not entered in Miami-Dade County. See Valdez-Garcia v. State, 965 So.2d 318 (Fla. 2d DCA 2007); Razz v. State, 828 So.2d 433 (Fla. 1st DCA 2002).
Affirmed.